Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
as of March 20, 2008 the “Effective Date”), by and between Marsh & McLennan
Companies, Inc. (together with its successors and assigns, “MMC”, or the
“Company”) and Simon V. Freakley (the “Executive”).

WHEREAS, the Executive and the Company desire to embody in this Agreement the
terms and conditions of the Executive’s continued employment by the Company;

NOW, THEREFORE, in consideration of the premises and mutual promises contained
in this Agreement, including the compensation paid to the Executive, the parties
hereby agree:

ARTICLE 1

Employment, Duties and Responsibilities

1.1 Employment; Reporting. MMC shall cause Kroll Inc. (“Kroll”) to continue to
employ the Executive as its Chief Executive Officer. The Executive hereby
accepts such continued employment, subject to the terms and conditions of this
Agreement. The Executive shall report directly to the Chief Executive Officer of
MMC (the “Chief Executive Officer”); provided that such reporting relationship
may change in connection with the removal of the Executive from his position as
Chief Executive Officer or President of Kroll under circumstances described in
the final sentence of Section 5.2.

1.2 Duties and Responsibilities.

The Executive shall have such duties and responsibilities and power and
authority as those normally associated with the position of Chief Executive
Officer of Kroll, as well as any additional duties, responsibilities and/or
powers and authority assigned to him by the Chief Executive Officer which are
consistent with his position as Chief Executive Officer of Kroll.

The Executive agrees to use his best efforts to promote the interests of MMC and
Kroll, and agrees that he will devote his entire working time, care and
attention to his duties, responsibilities and obligations to the Company and
Kroll throughout the Term (as defined in Section 2.1 hereof). The Executive may
serve on the boards of other civic, charitable and corporate entities with the
prior written consent of the Chief Executive Officer and manage his personal
investments and affairs, so long as such activities do not, either individually
or in the aggregate, interfere with the Executive’s duties and responsibilities
as Chief Executive Officer of Kroll.

1.3 Existing Employment Agreement. The existing Employment Agreement dated
July 7, 2004, among the Executive, Marsh USA, Inc. and Kroll Inc. (the “Prior



--------------------------------------------------------------------------------

Agreement”) shall terminate as of the Effective Date and will thereafter be of
no further force or effect.

ARTICLE 2

Term

2.1 Employment Period. The initial term of the Executive’s employment under this
Agreement (the “Initial Term”) shall commence on the Effective Date and shall
continue through July 6, 2010. Thereafter, this Agreement shall automatically
renew for successive one (1) year terms (each, a “Renewal Term”) unless either
party sends a notice of termination to the other party in accordance with
Section 6.2 hereof at least ninety (90) days prior to the expiration of the
Initial Term or Renewal Term, as the case may be. The Initial Term, together
with any and all Renewal Terms, if any, are the “Term.” After the expiration of
the Term for any reason the Executive will become an “at-will” employee of the
Company.

ARTICLE 3

Compensation

As compensation and consideration for the performance by the Executive of his
obligations under this Agreement (including as Chief Executive Officer of CARG
(defined below)), during the Term the Executive shall be entitled to the
compensation and benefits set this Article 3 (subject, in each case, to the
provisions of Article 5 hereof).

3.1 Base Salary. The Executive shall receive an annual base salary (“Base
Salary”) of $1,000,000. The Base Salary shall be reviewed at least annually by
the Compensation Committee (the “Committee”) of the Board of Directors of MMC
(the “Board”) and may be increased (but not decreased) in the sole discretion of
the Committee. If the Executive’s Base Salary is increased, the increased amount
shall thereafter be the Base Salary. The Base Salary shall be payable in
installments, consistent with the Company’s payroll procedures in effect from
time to time.

3.2 Annual Bonus. In addition to Base Salary, the Executive shall be eligible to
participate throughout the Term in such annual bonus plans and programs as may
be in effect from time to time in accordance with the Company’s or Kroll’s
compensation practices and the terms and provisions of any such plans or
programs. The Executive’s annual bonus will range between zero and two hundred
fifty percent (250%) of his Base Salary. The actual bonus amounts will be
determined by the Committee based on the achievement of entity and individual
performance goals; provided that the annual bonus for 2008 will be no less than
$750,000. The annual bonus shall be paid in the same time and manner as
corresponding awards to other senior executives of the Company generally.
Notwithstanding the foregoing, in no event shall the annual bonus be paid later
than March 15 of the year following the year with respect to which such bonus is
payable.

 

- 2 -



--------------------------------------------------------------------------------

3.3 Long-Term and Equity Compensation. The Executive shall also be eligible to
participate in MMC’s or Kroll’s long-term incentive compensation plans
(including its equity-compensation plans) as determined by MMC’s Compensation
Committee. The specific awards under these plans will be made by the Committee
in its sole discretion, commensurate with the Executive’s position as Chief
Executive Officer of Kroll. Notwithstanding the foregoing, the Committee shall
each year grant to the Executive, no later than it makes corresponding awards to
other senior executives of the Company generally, and on terms and conditions
that are both consistent with this Agreement and no less favorable to the
Executive than the terms and conditions that apply to corresponding awards to
other similarly situated participants generally, long-term incentive
compensation with a combined grant-date target value between one hundred percent
(100%) and two hundred percent (200%) of the Executive’s Base Salary.

3.4 Benefit Plans. The Executive and the Executive’s spouse and eligible
dependents, as the case may be, shall be eligible to participate in employee
benefit and fringe benefit plans and programs provided by Kroll, including but
not limited to retirement, life insurance, health, dental and disability plans
and programs, on terms and conditions generally applicable to executives of
Kroll. Nothing herein shall limit Kroll’s ability to change, modify, cancel or
amend any such plans.

3.5 Expenses. Kroll will reimburse the Executive for reasonable business-related
expenses incurred by him in connection with the performance of his duties
hereunder during the Term, subject, however, to its written policies relating to
business-related expenses as in effect, from time to time, during the Term, a
copy of which has previously been made available to the Executive.

3.6 Vacation. The Executive shall be entitled to paid vacation in accordance
with Kroll’s policy in effect from time to time during the Term.

3.7 Indemnification. The Executive shall be entitled to indemnification in
accordance with the Company’s by-laws as in effect on the date hereof, subject
to applicable law. Any expenses (including damages, losses, judgments, fines,
penalties, settlements, costs, attorneys’ fees, and expenses of establishing a
right to indemnification), that are subject to such indemnification and are or
may be incurred in connection with a proceeding shall be paid by the Company in
advance within 30 days of a request by the Executive, which shall be accompanied
by documentation substantiating such expenses. Executive shall promptly deliver
to the Company an undertaking, in such form as the Company shall specify, to
reimburse the Company for expenses to which Executive is adjudged not to be
entitled to indemnification.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 4

Noncompetition/Nonsolicitation/Confidentiality

4.1 Noncompetition and Nonsolicitation Periods

(a) During the Executive’s employment with the Company or any subsidiary and
during the 12 month period following termination of the Executive’s employment
with the Company or any subsidiary for any reason, the Executive shall not,
directly or indirectly:

 

  (i) engage in any Competitive Activity or

 

  (ii) whether on behalf of himself or any other person or entity (x) solicit
any customer or client of the Company or any subsidiary with respect to a
Competitive Activity or (y) solicit or employ any employee of the Company or any
subsidiary for the purpose of causing such employee to terminate his or her
employment with the Company or such subsidiary.

For purposes of this Agreement, “Competitive Activity” shall mean the
Executive’s engaging in an activity – whether as an employee, consultant,
principal, member, agent, officer, director, partner or shareholder (except as a
less than 1% shareholder of a publicly traded company) – that is competitive
with any business of the Company or any subsidiary conducted by the Company or
such subsidiary as of the date of the termination of the Executive’s employment;
provided, however, that the Executive may be employed by or otherwise associated
with:

 

  (i) a business of which a subsidiary, division, segment, unit, etc. is in
competition with the Company or any subsidiary but as to which such subsidiary,
division, segment, unit, etc., the Executive has absolutely no direct or
indirect responsibilities or involvement, or

 

  (ii) a company where the Competitive Activity is:

 

  (x) from the perspective of such company, de minimis with respect to the
business of such company and its affiliates, and

 

  (y) from the perspective of the Company or any subsidiary, not in material
competition with the Company or any subsidiary.

In the event that the Executive’s employment with Kroll or the Company
terminates after the Term, and provided that the Executive has worked for the
Company through the end of the Term, the Company may elect to enforce the
foregoing noncompetition/nonsolicitation covenant for up to twelve (12) months
following such termination of employment, provided the Company pays the
Executive his Base Salary (as in effect at the end of the Term) in installments
over the 12 month period (or a pro-rata amount for such shorter period), during
which the Executive shall be bound by such covenant. The installments shall be
paid consistent with Kroll’s payroll procedures in effect from time to time.

 

- 4 -



--------------------------------------------------------------------------------

(b) At all times prior to and following the Executive’s termination of
employment, the Executive shall not disclose to anyone or make use of any trade
secret or proprietary or confidential information of the Company or any
subsidiary, including such trade secret or proprietary or confidential
information of any customer or client or other entity to which the Company or
any subsidiary owes an obligation not to disclose such information, which the
Executive acquires during the Executive’s employment with the Company or any
subsidiary, including but not limited to records kept in the ordinary course of
business except:

 

  (i) As such disclosure or use may be required or appropriate in connection
with the Executive’s work as an employee of the Company or any subsidiary;

 

  (ii) When required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or any subsidiary
or by any administrative or legislative body (including a committee thereof)
with apparent jurisdiction to order the Executive to divulge, disclose or make
accessible such information;

 

  (iii) As to such confidential information that becomes generally known to the
public or trade without the Executive’s violation of this Section 4.1(b); or

 

  (iv) To the Executive’s spouse and/or the Executive personal tax and financial
advisors as reasonably necessary or appropriate to advance the Executive’s tax,
financial and other personal planning (each an “Exempt Person”), provided,
however, that any improper disclosure or use of any trade secret or proprietary
or confidential information of the Company or any subsidiary by an Exempt Person
shall be deemed to be a breach of this Section 4.1(b) by the Executive.

(c) The Executive acknowledges and agrees that the covenants contained in
Sections 4.1(a) and (b) hereof are reasonable and necessary to protect the
confidential information and goodwill of the Company and its subsidiaries. The
Executive further represents that his experience and capabilities are such that
the provisions of Sections 4.1(a) and (b) hereof will not prevent him from
earning a livelihood.

(d) Section 4.1(a)(i) shall not prevent the Executive from carrying out the
minimum amount of work required to ensure that his UK Insolvency License (the
“License”) does not lapse in the 12 month period following the termination of
the Executive’s employment. The minimum levels of work required to prevent the
License lapsing (the “License Minimum”) will be as detailed by the relevant
regulatory body during that period. It is a condition of this

 

- 5 -



--------------------------------------------------------------------------------

Section that before the Executive undertakes any work pursuant to this
Section 4.1(d) which would otherwise be a breach of Section 4.1(a)(i) the
Executive must:

 

  (i) give no less than two week’s written notice to the General Counsel of the
Company or such other person as the Company may nominate in writing at any time
(“the Nominee”); of his intention to undertake work in respect of the License,
providing a summary of the work to be undertaken, and the identity of the
parties involved, and

 

  (ii) obtain written consent from the Nominee to carrying out the work
specified under Section 4.1(d)(i) above, such consent not to be unreasonably
withheld.

(e) The Executive has been appointed by the UK Court in respect of the
insolvency of Federal-Mogul Corporation (the “Appointment”) and is retaining
Kroll to provide services in connection the Appointment. Section 4.1(a)(i) will
not prevent the Executive continuing with such Appointment following the
termination of his employment for so long as he continues to use Kroll for such
services as they have been providing up to the date of termination.

ARTICLE 5

Termination; Change of Control

5.1 Termination by the Company. The Company shall have the right, subject to the
terms of this Agreement, to terminate the Executive’s employment at any time,
with or without “Cause.” The Company shall give the Executive written notice of
a termination for Cause (the “Cause Notice”) in accordance with Section 6.2
hereof. The Cause Notice shall state the particular

action(s) or inaction(s) giving rise to the termination for Cause. No
action(s) or inaction(s) will constitute Cause unless (1) a resolution finding
that Cause exists has been approved by a majority of all of the members of the
Board at a meeting at which the Executive is allowed to appear with his legal
counsel and (2) where remedial action is feasible, the Executive fails to remedy
the action(s) or inaction(s) within ten (10) days after receiving the Cause
Notice. If the Executive so effects a cure to the satisfaction of the Board, the
Cause Notice shall be deemed rescinded and of no force or effect. For purposes
of this Agreement, “Cause” shall mean only:

(a) any willful refusal by the Executive to follow lawful directives of the
Chief Executive Officer or the Board which are consistent with the scope and
nature of the Executive’s duties and responsibilities as set forth herein;

(b) the Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony or of any crime involving moral turpitude, fraud or embezzlement;

(c) any gross negligence or willful misconduct of the Executive resulting in a
material loss to the Company or any of its subsidiaries, or material damage to
the reputation of the Company or any of its subsidiaries;

 

- 6 -



--------------------------------------------------------------------------------

(d) any material breach by the Executive of any one or more of the covenants
referred to in Article 4 hereof; or

(e) any violation of any statutory or common law duty of loyalty to the Company
or any of its subsidiaries.

5.2 Termination by the Executive. The Executive shall have the right, subject to
the terms of this Agreement, to terminate his employment at any time with or
without “Good Reason”. For purposes of this Agreement, “Good Reason,” shall mean
the occurrence of any of the following during the Term, without the Executive’s
prior written consent (provided that an isolated, insubstantial or inadvertent
action not taken in bad faith shall not constitute Good Reason): (A) a material
diminution in the Executive’s position (including status, offices, titles, and
reporting requirements), authority, duties or responsibilities as contemplated
by this Agreement, other than in connection with the removal of the Executive
from his position as Chief Executive Officer or President of Kroll under
circumstances described in the final sentence of this Section 5.2; (B) any
removal of the Executive from his position as Chief Executive Officer or
President of Kroll (other than a removal under circumstances described in the
final sentence of this Section 5.2) or, after the Executive’s appointment as
Chief Executive Officer of CARG (defined below) (which shall be the position to
which Executive is appointed if his employment with the Company continues after
his removal as Chief Executive Officer or President of Kroll), the Executive’s
removal from his position as Chief Executive Officer of CARG; (C) any failure by
the Company to comply with the provisions of Article 3 hereof; (D) a failure by
the Company to comply with any other material provision of this Employment
Agreement; or (E) a change in the Executive’s principal work location to more
than 50 miles from his current work location. The Executive must give the
Company written notice, in accordance with Section 6.2 hereof of any Good Reason
termination of employment within 30 days of the first occurrence (as determined
without regard to any prior occurrence that was subsequently remedied by the
Company) of a Good Reason circumstance set forth above. Such notice must specify
which of the circumstances set forth above the Executive is relying on and the
particular action(s) or inaction(s) giving rise to such circumstance. The Good
Reason termination must be effective no earlier than 30 days after the
Executive’s delivery of the written notice and no later than 60 days after the
occurrence of the circumstance giving rise to Good Reason; provided, however,
that the Company may remedy such circumstances within 30 days after receipt of
the written notice. The removal of the Executive from his position as Chief
Executive Officer or President of Kroll in connection with his simultaneous
appointment as Chief Executive Officer of the Corporate Advisory & Restructuring
group within Kroll (or within such other affiliate of Kroll to which the
Corporate Advisory & Restructuring group may be moved (“CARG”)), shall not
affect the parties’ rights and obligations under this Employment Agreement, but
shall not be treated as Good Reason; provided, however, that notwithstanding any
provision in this Employment Agreement to the contrary, if the Executive
thereafter terminates his employment within the 30-day period commencing twelve
months after such removal and appointment, such termination shall be treated as
a termination of employment with Good Reason which the Company shall not have
the right to remedy.

 

- 7 -



--------------------------------------------------------------------------------

5.3 Death. In the event the Executive dies during the Term, the Executive’s
employment shall automatically terminate, such termination to be effective on
the date of the Executive’s death.

5.4 Disability. In the event that the Executive shall suffer a disability during
the Term which shall have prevented him from performing satisfactorily his
obligations hereunder for a period of at least ninety (90) consecutive days or
one hundred eighty (180) non-consecutive days within any three hundred
sixty-five (365) day period (“Disability”), the Company shall have the right to
terminate the Executive’s employment, such termination to be effective upon the
giving of notice thereof to the Executive in accordance with Section 6.2 hereof.

5.5 Effect of Termination.

(a) In the event of termination of the Executive’s employment for any reason
during the Term, the Term shall end as of the date of termination and the
Company shall provide to the Executive (or his beneficiary, heirs or estate in
the event of his death), as provided in Section 5.7 hereof, (i) any Base Salary
to the extent not theretofore paid, (ii) any reimbursable business expenses that
have not yet been reimbursed, and (iii) if not yet paid, the earned annual bonus
for the calendar year that preceded the time of the termination (collectively,
the “Accrued Obligations”).

(b) In the event of termination of the Executive’s employment during the Term
(i) by the Company for Cause or (ii) by the Executive other than for Good
Reason, neither the Executive nor any beneficiary, heir or estate of the
Executive shall be entitled to any further compensation other than the Accrued
Obligations. In such event, all of the Executive’s outstanding unvested
equity-based awards shall be immediately forfeited, except to the extent
otherwise provided in the terms and conditions for such awards or in any
applicable Company Plan.

(c) In the event of termination of the Executive’s employment during the Term
(i) by the Company based on the Disability of the Executive as defined in
Section 5.4 hereof, or (ii) due to the Executive’s death, the Company shall pay
the Executive (or his estate, beneficiary or heir in the case of death), in
addition to the Accrued Obligations, an annual bonus for the year in which the
termination occurs of one hundred twenty-five percent (125%) of Executive’s
then-current Base Salary, pro-rated for the portion of the year elapsed as of
the date of such termination. Any such bonus amount shall be paid subject to the
conditions in Section 5.7 hereof. In addition, upon such a termination, all
unvested equity awards held by the Executive as of the date of termination that
were granted to the Executive during the Term pursuant to Section 3.3 hereof
shall immediately and fully vest as of the date of termination.

(d) In the event of termination of the Executive’s employment during the Term
(i) by the Company other than for Cause (and not due to the Executive’s death or
Disability), or (ii) by the Executive for Good Reason, in either case which is
not covered by Section 5.6 hereof, the Company shall pay the Executive, in
addition to the Accrued Obligations,

 

- 8 -



--------------------------------------------------------------------------------

a lump sum amount equal to the sum of (x) the Executive’s then-current Base
Salary and (y) the three-year average annual bonus actually paid to the
Executive under Section 3.2 hereof (including amounts deferred under any Company
arrangement as well as non-cash amounts that are specifically designated as
being part of the annual bonus, if any, and excluding amounts payable under the
Kroll Leadership Bonus Program) during the three years prior to termination (or
such shorter time if the termination occurs prior to the payment of three annual
bonuses to the Executive under the Agreement, or if termination occurs before
any annual bonus has been actually paid to the Executive under the Agreement,
then one hundred twenty-five percent (125%) of Executive’s then-current Base
Salary shall be used for purposes of determining the average annual bonus) (such
sum is the “Annual Compensation”). The Executive shall also be entitled to a
prorated annual bonus for the year in which the termination occurs based on the
degree of achievement of goals at year-end under the bonus program in effect at
the time of termination and the portion of the year elapsed as of the date of
such termination. The degree of achievement of goals shall be determined in
accordance with the bonus program, except that should any goals be of a
subjective nature, the degree of achievement thereof shall be determined by the
Committee in its sole discretion. Any such bonus amount shall be paid at the
same time as annual bonuses for the year are paid to the Company’s senior
executives generally. Provided that the Executive is eligible to elect
continuation of group medical and dental coverage as provided under COBRA at the
time of the Executive’s termination of employment, the Executive may receive the
welfare benefit described below (the “Welfare Benefit”) in lieu of such COBRA
continuation coverage. The Welfare Benefit will provide continuation of group
welfare coverage comparable to the coverage provided to similarly-situated
active participants for 12 months following the Executive’s termination of
employment, followed immediately by coverage for a period, and on a basis, that
is substantially similar to the COBRA continuation coverage that would apply if
the Executive’s termination of employment occurred at the conclusion of such
12-month period. The premium contribution for the first 12 months shall be the
same as the premium contribution for similarly-situated active participants,
except that the Executive’s premium contribution shall be made on an after-tax
basis and the Company will impute taxable income equal to the difference between
the premiums paid by the Executive and the full premium cost for similarly
situated COBRA participants. Thereafter, the premium contribution shall be the
same as for similarly-situated COBRA participants. Provision of the Welfare
Benefit is subject to the Executive satisfying and continuing to satisfy all
requirements necessary to maintain such coverage, including without limitation,
paying his share of all required premiums on a timely basis. The Company will
not provide the Executive with any additional compensation should he choose not
to elect the Welfare Benefit. In addition, upon such a termination, all unvested
equity awards held by the Executive as of the date of termination that were
granted to the Executive during the Term pursuant to Section 3.3 hereof shall
immediately and fully vest as of the date of termination; provided, however,
that if the Executive terminates his employment during the 30-day period
commencing twelve months after his removal and appointment under the
circumstances described in the proviso to the last sentence of Section 5.2, 100%
of the then-unvested portion of the long-term incentive compensation award made
to Executive in the first quarter 2008 shall immediately and fully vest as of
the date of termination.

 

- 9 -



--------------------------------------------------------------------------------

5.6 Change in Control. Upon the termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason (i) during the 6-month
period immediately preceding the occurrence of a Change in Control (as defined
in the Company’s 2000 Senior Executive Incentive and Stock Award Plan, as in
effect on the date of the Change in Control) or (ii) during the 2-year period
immediately following a Change in Control, the Executive shall be entitled to
receive, in addition to the Accrued Obligations, promptly following the later of
such termination and such a Change in Control, a lump sum amount equal to 200%
times the Annual Compensation (as defined in Section 5.5(d) hereof). The
Executive shall also be entitled to a prorated annual bonus for the year in
which the termination occurs based on the portion of the year elapsed as of the
date of such termination multiplied by the greater of (I) one hundred
twenty-five percent (125%) of Executive’s then-current Base Salary or (II) the
average annual bonus actually paid to the Executive under Section 3.2 hereof
(including amounts deferred under any Company arrangement as well as non-cash
amounts that are specifically designated as being part of the annual bonus, if
any, and excluding amounts payable under the Kroll Leadership Bonus
Program) during the three years prior to the termination (or such shorter time
if the termination occurs prior to the payment of three annual bonuses to the
Executive under the Agreement, or if termination occurs before any annual bonus
has been actually paid to the Executive under the Agreement, one hundred
twenty-five percent (125%) of Executive’s then-current Base Salary shall be used
for purposes of this calculation). Any such bonus amount shall be paid as
provided in Section 5.7 hereof. The vesting of equity-based awards held by the
Executive as of the date of the Change in Control shall be determined in
accordance with the terms and conditions of the applicable equity compensation
plan and/or agreement, provided, however, that all equity-based awards granted
to the Executive which are unvested on the date of termination shall then
immediately fully vest. Payments due to the Executive under this Section 5.6
shall be offset, dollar-for-dollar, by corresponding amounts (if any) previously
paid under Section 5.5(d) (e.g., if the termination occurred prior to the
pertinent Change in Control).

5.7 Conditions. Any payments or benefits made or provided pursuant to this
Article 5 (other than the Accrued Obligations) are subject to the Executive’s:

(a) compliance with the provisions of Article 4 and Section 5.9 hereof (provided
that this shall not affect the timing of the payment to the Executive provided
for below in this Section 5.7 unless the Executive is in material breach of any
of such provisions as of the time such payment is to be made);

(b) delivery to the Company of an executed General Release, which is not revoked
before it becomes irrevocable (the “Irrevocability Date”). The General Release
shall be substantially in the form attached hereto as Exhibit A, with such
changes therein or additions thereto as needed under then applicable law to give
effect to its intent and purpose; and

(c) delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.

 

- 10 -



--------------------------------------------------------------------------------

The items referred to in Sections 5.7(b) and 5.7(c) shall be delivered to the
Company in time to allow payments hereunder to qualify as “short term deferrals”
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).

Subject to Section 6.12(a), any amounts due following a termination under this
Agreement (other than the Accrued Obligations) shall be paid to the Executive
within thirty (30) days of the Irrevocability Date, but in no event later than
the time necessary for the payment of such amounts to qualify as a “short term
deferral” for purposes of Section 409A. Regardless of whether the General
Release has been executed by the Executive, upon any termination of the
Executive’s employment, the Executive shall be entitled to receive the Accrued
Obligations within thirty (30) days after the date of termination or in
accordance with the applicable plan, program or policy.

5.8 No Mitigation. The Executive shall be under no obligation to seek other
employment following a termination of his employment with the Company or any
subsidiary for any reason. In addition, there shall be no offset against amounts
due to the Executive under this Article 5 or otherwise on account of any
compensation attributable to any subsequent employment.

5.9 Cooperation; Assistance. The Executive agrees to cooperate fully, subject to
reimbursement by the Company of reasonable out-of-pocket costs and expenses,
with the Company or any subsidiary and their counsel with respect to any matter
(including any litigation, investigation or governmental proceeding) which
relates to matters with which the Executive was involved or about which he had
knowledge during his employment with the Company or any subsidiary. Such
cooperation shall include appearing from time to time at the offices of the
Company or any subsidiary or their counsel for conferences and interviews and in
general providing the officers of the Company or any subsidiary and their
counsel with the full benefit of the Executive’s knowledge with respect to any
such matter. The Executive further agrees, upon termination of his employment
for any reason, to assist his successor in the transition of his duties and
responsibilities to such successor. The Executive agrees to render such
cooperation in a timely fashion and at such times as may be mutually agreeable
to the parties.

ARTICLE 6

Miscellaneous

6.1 Benefit of Agreement, Assignment; Beneficiary.

(a) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors, assigns and any corporation or person which may acquire all
or substantially all of the assets or business of Kroll, or with or into which
Kroll may be consolidated or merged. This Agreement shall also inure to the
benefit of, and be enforceable by, the Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to the Executive hereunder if he had continued to live, all such
amounts shall be

 

- 11 -



--------------------------------------------------------------------------------

paid in accordance with the terms of this Agreement to the Executive’s
beneficiary, devisee, legatee or other designee, or if there is no such
designee, to the Executive’s estate.

(b) The Company shall require any successor (whether direct or indirect, by
operation of law, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or of Kroll to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

6.2 Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by certified
mail, postage prepaid, with return receipt requested or by reputable overnight
courier, addressed: (a) in the case of the Company to the General Counsel of the
Company at the Company’s then-current headquarters, and (b) in the case of the
Executive, to the Executive’s last known address as reflected in the Company’s
records, or to such other address as either party shall designate by written
notice to the other party. Any notice given hereunder shall be deemed to have
been given at the time of receipt thereof by the person to whom such notice is
given if personally delivered or at the time of mailing if sent by certified
mail or by courier.

6.3 Entire Agreement; Amendment. Except as specifically provided herein, this
Agreement contains the entire agreement of the parties hereto and Kroll with
respect to the terms and conditions of the Executive’s employment during the
Term and supersedes any and all prior agreements and understandings, whether
written or oral, between the parties hereto with respect to compensation due for
services rendered hereunder, including the Prior Agreement. For the avoidance of
doubt, in the event of any inconsistency between this Agreement and any plan,
program or arrangement of the Company or its affiliates, the terms of this
Agreement shall control. This Agreement may not be changed or modified except by
an instrument in writing signed by both of the parties hereto.

6.4 Waiver. The waiver of either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

6.5 Headings. The Article and Section headings herein are for convenience of
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

6.6 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York
without reference to the principles of conflict of laws.

6.7 Agreement to Take Actions. Each party hereto shall execute and deliver such
documents, certificates, agreements and other instruments and shall take such
other actions, as may be reasonably necessary or desirable in order to perform
his or its obligations under this Agreement or to effectuate the purposes
hereof.

 

- 12 -



--------------------------------------------------------------------------------

6.8 Dispute Resolution. Any dispute or controversy arising from or relating to
this Agreement and/or the Executive’s employment or relationship with the
Company or any subsidiary shall be resolved by binding arbitration, to be held
in New York City or in any other location mutually agreed to by the Company and
the Executive in accordance with the rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The Executive and the
Company agree that, in the event a dispute arises that concerns this Agreement,
if the Executive is the Prevailing Party, the Executive shall be entitled to
recover all of his reasonable fees and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred in connection with the
dispute. A Prevailing Party is one who is successful on any significant
substantive issue in the action and achieves either a judgment in such party’s
favor or some other affirmative recovery.

6.9 Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to
effectuate the intended preservation of such rights and obligations, including
without limitation Article 4 hereof.

6.10 Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect. If any provision of this Agreement is held to be invalid, void or
unenforceable, any court so holding shall substitute a valid, enforceable
provision that preserves, to the maximum lawful extent, the terms and intent of
this Agreement.

6.11 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

6.12 Section 409A.

(a) Notwithstanding the due date of any post-employment payments, if at the time
of the termination of employment the executive is a “specified employee” (as
defined in Section 409A), the Executive will not be entitled to any payments
upon termination of employment until the earlier of (i) the date which is six
(6) months after the termination of employment for any reason other than death
or (ii) the date of the Executive’s death. The provisions of this paragraph will
only apply if and to the extent required to avoid any “additional tax” under
Section 409A.

(b) It is intended that this Agreement and the Company’s and the Executive’s
exercise of authority or discretion hereunder shall comply with the provisions
of Section 409A

 

- 13 -



--------------------------------------------------------------------------------

and the Treasury regulations relating thereto so as not to subject the Executive
to the payment of interest and tax penalty which may be imposed under
Section 409A. In furtherance of this objective, to the extent that any
regulations or other guidance issued under Section 409A would result in the
Executive being subject to payment of “additional tax” under Section 409A, the
parties agree to use their best efforts to amend this Agreement in order to
avoid the imposition of any such “additional tax” under Section 409A, which such
amendment shall be designed to minimize the adverse economic effect on the
Executive without increasing the cost to the Company (other than transactions
costs), all as reasonably determined in good faith by the Company and the
Executive to maintain to the maximum extent practicable the original intent of
the applicable provisions. This Section 6.12 does not guarantee that payments
under this Agreement will not be subject to “additional tax” under Section 409A.

6.13 Withholding. All compensation paid or provided to the Executive under this
Agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.

6.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on this 25th day of March, effective as of the date first written above. The
Company represents that its execution of this Agreement has been authorized by
the Committee.

 

MARSH & MCLENNAN COMPANIES, INC.

By:

  /s/    Brian Duperreault    

Name:

  Brian Duperreault

Title:

  President & Chief Executive Officer

/s/    Simon V. Freakley

 

Simon V. Freakley

 

- 14 -



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

1. For valuable consideration, the adequacy of which is hereby acknowledged, the
undersigned (“Executive”), on his own behalf and on behalf of his heirs,
executors, administrators, successors, representatives and assigns, does herein
knowingly and voluntarily unconditionally release, waive, and fully discharge
Marsh & McLennan Companies, Inc. and its subsidiaries (including successors and
assigns thereof) (collectively, the “Company”), and all of their respective
past, present and future employees, officers, directors, agents, affiliates,
parents, predecessors, administrators, representatives, attorneys, and
shareholders, and employee benefit plans, from any and all legal claims,
liabilities, suits, causes of action (whether before a court or an
administrative agency), damages, costs, attorneys’ fees, interest, injuries,
expenses, debts, or demands of any nature whatsoever, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity, which
were or could have been filed with any Federal, state, or local court, agency,
arbitrator or any other entity, based directly or indirectly on Executive’s
employment with and separation from Company or based on any other alleged act or
omission by or on behalf of Company prior to Executive’s signing this General
Release. Without limiting the generality of the foregoing terms, this General
Release specifically includes all claims based on the terms, conditions, and
privileges of employment, and those based on breach of contract (express or
implied), tort, harassment, intentional infliction of emotional distress,
defamation, negligence, privacy, employment discrimination, retaliation,
discharge not for just cause, constructive discharge, wrongful discharge, the
Age Discrimination in Employment Act of 1967, as amended (the “ADEA”), the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining
Notification Act, as amended, Executive Order 11,141 (age discrimination), Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Civil Rights Act of 1866 and 1871, Sections 1981 through 1988 of Title 42 of
the United States code, as amended, 41 U.S.C. §1981 (discrimination), 29 U.S.C.
§206(d)(1) (equal pay), Executive Order 11,246 (race, color, religion, sex and
national origin discrimination), the National Labor Relations Act, the Equal Pay
Act of 1993, the Americans with Disabilities Act of 1990, the Occupational
Safety and Health Act, as amended, the Family Medical Leave Act, the Immigration
Reform and Control Act, as amended, the Vietnam Era Veterans Readjustment
Assistance Act, §§503-504 of the Rehabilitation Act of 1973 (handicap
rehabilitation), the Employee Retirement Income Security Act of 1974, as
amended, any federal, state or local fair employment, civil or human rights,
wage and hour laws and wage payment laws, and any and all other Federal, state,
local or other governmental statutes, laws, ordinances, regulations and orders,
under common law, and under any Company policy, procedure, bylaw or rule. This
General Release shall not waive or release any rights or claims that Executive
may have which arise after the date of this General Release or that arise under
or are preserved by Article 5 of the Employment Agreement, effective as of
[DATE], by and between Company and the Executive (the “Employment Agreement”)
and shall not waive post-termination health-continuation insurance benefits
required by state or Federal law.

2. Executive intends this General Release to be binding on his successors, and
Executive specifically agrees not to file or continue any claim in respect of
matters covered by Section 1, above. Executive further agrees never to institute
any suit, complaint, proceeding, grievance or action of any kind at law, in
equity, or otherwise in any court of the United States or in any state,



--------------------------------------------------------------------------------

or in any administrative agency of the United States or any state, county or
municipality, or before any other tribunal, public or private, against Company
arising from or relating to his employment with or his termination of employment
from Company and/or any other occurrences to the date of this General Release,
other than a claim challenging the validity of this General Release under the
ADEA or respecting any matters not covered by this General Release.

3. Executive is further waiving his right to receive money or other relief in
any action instituted by him or on his behalf by any person, entity or
governmental agency in respect of matters covered by this General Release.
Nothing in this General Release shall limit the rights of any governmental
agency or his right of access to, cooperation or participation with any
governmental agency, including without limitation, the United States Equal
Employment Opportunity Commission. Executive further agrees to waive his rights
under any other statute or regulation, state or federal, which provides that a
general release does not extend to claims which Executive does not know or
suspect to exist in his favor at the time of executing this General Release,
which if known to him must have materially affected his settlement with Company.

4. Executive agrees that Executive shall not be eligible and shall not seek or
apply for reinstatement or re-employment with Company and agrees that any
application for re-employment may be rejected without explanation or liability
pursuant to this provision.

5. In further consideration of the promises made by Company in this General
Release, Executive specifically waives and releases Company, to the extent set
forth in Section 1 hereof, from all claims Executive may have as of the date of
this General Release, whether known or unknown, arising under the ADEA.
Executive further agrees that:

 

  (a) Executive’s waiver of rights under this General Release is knowing and
voluntary and in compliance with the Older Workers Benefit Protection Act of
1990 (“OWBPA”);

 

  (b) Executive understands the terms of this General Release;

 

  (c) The consideration offered by Company under Article 5 of the Employment
Agreement in exchange for the General Release represents consideration over and
above that to which Executive would otherwise be entitled, and that the
consideration would not have been provided had Executive not agreed to sign the
General Release and did not sign the Release;

 

  (d) Company is hereby advising Executive in writing to consult with an
attorney prior to executing this General Release;

 

  (e) Company is giving Executive a period of twenty-one (21) days within which
to consider this General Release;

 

  (f) Following Executive’s execution of this General Release, Executive has
seven (7) days in which to revoke this General Release by written notice. An
attempted revocation not actually received by Company prior to the revocation
deadline will not be effective; and

 

2



--------------------------------------------------------------------------------

  (g) This General Release and all payments and benefits otherwise payable under
Article 5 of the Employment Agreement (other than the Accrued Obligations) shall
be void and of no force and effect if Executive chooses to so revoke, and if
Executive chooses not to so revoke, this General Release shall then become
effective and enforceable.

6. This General Release does not waive rights or claims that may arise under the
ADEA after the date Executive signs this General Release. To the extent barred
by the OWBPA, the covenant not to sue contained in Section 2, above, does not
apply to claims under the ADEA that challenge the validity of this General
Release.

7. To revoke this General Release, Executive must send a written statement of
revocation to:

Marsh & McLennan Companies, Inc.

[Address]

[City, State Zip Code]

Attn:                                     

The revocation must be received no later than 5:00 p.m. on the seventh day
following Executive’s execution of this General Release. If Executive does not
revoke, the eighth day following Executive’s acceptance will be the “effective
date” of this General Release.

8. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of New York, except for the application of
pre-emptive Federal law.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date:

 

 

       

 

          Simon V. Freakley

 

3